DETAILED ACTION
Status of the Application
This Office Action is the fourth action on the merits, the second action after the filing of a Request for Continued Examination (RCE) and is a final rejection. The Examiner acknowledges receipt of Applicant’s Amendment, including amended claims and arguments/remarks, filed 2/23/2921 in response to office action (non-final rejection) mailed 10/23/2020. 
Claims 1-15 were previously pending. With Applicant’s filing of 2/23/2021 Claims 1-15 are as previously presented and Claims 54-57 are newly added. Presently Claims 1-15 and 54-57 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
On 2/23/2021 Applicant filed a Petition to Accept an Unintentionally Delayed Claim Under 35 USC 119(e) for the Benefit of a Prior-Filed Provisional Application (37 CFR 1.78(c)). The Office responded with a Decision of Petitions Under 37 CFR 1.78 and 37 CFR 1.55, mailed 11/2/2021. Therein, the decision is discussed, the specific failure to make a benefit claim is identified, and a next step for the Applicant is proposed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 and 54-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forsell (US 2012/0116523 A1, hereinafter “Forsell”, publication date 5/10/2012). The Examiner notes the Forsell prior art document referenced above was also published as Forsell (WO 2011/005200 A1, publication date 1/13/2011, here made of record).
Regarding Claims 1-15 and 54-57, Forsell discloses the subject matter of instant Claims 1-15 and 54-57 within Claims 1-15 of the referenced prior art.

Double Patenting
Applicant is advised that should Claims 2-5 be found allowable, Claims 54-57, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 

Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive.
Applicant argues that the relied-upon prior art reference Forsell is not qualified as prior art. The Examiner does not agree. Because the attempted correction of the ADS was ineffective as discussed above, the instant application still does not receive the benefit of earliest-filed applications. Thus, Forsell still qualifies as prior art. Therefore the Examiner is not persuaded.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743